UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MONTRELL FORTUNE,

                              Plaintiff,
                                                                   21-CV-4237 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
 THE STATE OF NEW YORK; THE
 DEPARTMENT OF CORRECTION,

                              Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       By order dated May 13, 2021, the Court directed Plaintiff to either pay the $402.00 in

fees that are required to file a civil action in this court or submit a completed request to proceed

in forma pauperis (IFP) application and prisoner authorization within thirty days. That order

specified that failure to comply would result in dismissal of the complaint. Plaintiff has not paid

the filing fees or filed an IFP application and prisoner authorization. Accordingly, the complaint

is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.
Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   July 14, 2021
          New York, New York

                                                     /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                       Chief United States District Judge




                                               2
